 SERVICE ELECTRIC CO.633Service Electric CompanyandInternational Broth-erhood of ElectricalWorkers, Local 591. Case32-CA-599829 September 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 24 July 1984 Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respond-ent filed a brief in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,I andconclusions and to adopt the recommended Order.ORDERThe recommendedOrder of theadministrativelaw judge is adopted and the complaint is dis-missed.1 In view of the Respondent's admission that the Union is the employ-ees' exclusive representative we find it unnecessary to pass on the judge'scomments in fn. 4 of his decision regarding whether an incumbent unioncontinues to enjoy a presumption of majority support following the with-drawal of a member-employer from the multiemployer bargaining unit.In adopting the judge'sfindings,Chairman Dotson notes that in hisview under no circumstances would the Act require an employer toapply preexisting terms of employment to its economic stoke replace-ments upon the strike's termination.Furthermore,the Chairman disavowsthe judge's discussion of the differences between economic strike replace-ments and returning economic strikers to the extent it implies that, duringthe strike,while an employer has noduty tobargain over the strike re-placements'employment terms, it does have a duty to bargain over thereturning strikers' employment terms.In the Chairman's view the inter-ests of returning economic strikers are more closely aligned with those ofthe strike replacements than those of the strikers and, accordingly, an em-ployer has no greater duty to bargain during the strike over their termsof employment than it does over the strike replacements'.SeeLeveldWholesale,Inc.,218NLRB 1344 (1975), andCapitol-HustingCa V.NLRB,671 F.2d 237 (7th Cir.1982), enfg.252 NLRB 43 (1980).Member Stephens finds it unnecessary to pass on whether the strike infact ended. In his view,even assuming that the strike had ended as theGeneral Counsel alleges, for the reasons givenby thejudge under thespecific circumstances of this case the Respondent was at that time underno duty to apply the preexisting contract terms to its strike replacements.Luella Nelson,for the General Counsel.Derek Woodhouse(Littler,Mendelson,Fast if! & Tichy),ofSan Jose,California,for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge.This matter was heard by me in Stockton, California, onMay 17, 1984. On December 22, 1983,1 the Regional Di-rector for Region 32 of the National Labor RelationsBoard(the Board),issued acomplaint and notice of hear-ing, based on an unfairlabor practice charge filed on Oc-tober 25,alleging a violationof Section 8(a)(5) and (1) oftheNational LaborRelationsAct, 29 U.S.C. § 151 etseq. (the Act). All parties have been afforded full oppor-tunity to appear, to introduce evidence, to examine andcross-examinewitnesses, and to file briefs. Based on theentire record,a on the briefs that were filed, and on myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACT1. JURISDICTIONAt all timesmaterial,Service Electric Company (Re-spondent)has been aCalifornia corporationwith anofficeand place of business in Stockton, California,whereit engagesin the retail and nonretail sale of elec-trical contracting services.During the 12-month periodprior to issuance of thecomplaint,Respondent, in thecourse and conduct ofits businessoperations, sold goodsand servicesvaluedin excessof $50,000 to customers orbusinessenterprises within the State of California, which,themselves, meet one of the Board's jurisdictional stand-ards, other than the indirect inflow or indirect outflowstandards.Therefore, I conclude, as admitted in theanswer to complaint, that at all times material, Respond-ent hasbeen an employerengaged incommerce withinthe meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAt all times material,InternationalBrotherhood ofElectricalWorkers, Local 591 (the Union)has been alabor organizationwithin themeaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssueSince issuanceof the decision inNLRB v. MackayRadio & Telegraph Co.,304 U.S. 333 (1938), the law hasmeandered down a twisting, sometimes tortured, pathwith respect to the duty to bargain about employmenttermsfor employees hired to replace strikers during aneconomic strike. The instant case presentsissuesthat areoutgrowths of that more fundamental one. The GeneralCounsel concedes that Respondent was not obliged tobargainregardingreplacements'employment termsduring the course of an admittedly economic strike thatbegan on June 14, 1982. However, the General Counselargues,contrary to Respondent, that the Union terminat-ed the strike on August 12 and, further, that Respondentviolated the Act by not then acquiescing in the Union'sdemand that employmentterms existingprior to com-mencement of the strike be substituted for those thenprevailing for replacements hired during the course ofiUnless stated otherwise,all dates occurred in 1983.8 Certain errors in the transcript have been noted and corrected281NLRB No. 107 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe strike.Accordingly, the issues presented here arewhether, in fact, the strike had been ended on August 12and, if so, whether Respondent then was obliged to ac-quiesce in the Union's demand for substitution of preex-isting employment terms for replacements.As discussed in greater detail infra, because the strikersdid not offer 'to return to work on and after August 12,and because there is no evidence that any of them, per-sonally or through their bargaining representative, evertook action that could be said to evidence an abandon-ment of their statutory right to future, employment withRespondent, with the result that it was necessary for Re-spondent to continue employing replacements afterAugust 12 in order to continue operating its business, Iconclude that a preponderance of the evidence does notsupport the General Counsel's contention that the strikehad been terminated on and after August 12. Moreover,even if it were concluded that the strike, in fact, hadended on that date, then because the underlying labordispute, as defined in Section 2(9) of the Act, had contin-ued and the parties had continued to negotiate for anagreement on the terms of a collective-bargaining con-tract, and because Respondent had continued needing toemploy employees whom the General Counsel acknowl-edges occupied the status of replacements, inasmuch asthe striking employees neither offered to 'return to worknor abandoned future employment with Respondent, Iconclude that imposition of an obligation to substitutepreexisting employment terms, for ones under which re-placementshad been working prior to August 12, wouldtend to nullify Respondent's right to continue employingreplacements, would oblige the Union to simultaneouslybargain in the best interests of groups of employees withdiametrically opposed interests, and would not advancethe interests of the collective-bargaining process. Becausethe Act seeks to foster the practice and procedure of col-lective bargaining, and in view of the fact that the Boardhas held that it seeks neither to nullify the right to hirereplacements nor to compel bargaining representatives tobargain simultaneously in the best,interests of both strik-ers and replacements, I conclude that a preponderance ofthe evidence does not support the contention that Re-spondent violated the Act by declining the Union'sdemand that preexisting employment terms be substitutedfor those under which the replacements had been work-ing.B. FactsEveryallegationof the complaintis admitted, save forthe conclusionary one alleging that Respondent's failureto restore employment terms and conditions of strike re-placements violatesthe Act.In addition,during the hear-ing evidence was receivedthataugmented those admit-ted allegations of the complaint.3 Based on those admit-8 In some instances, particular testimony or exhibits contradict allega-tions in the complaint that have been admitted. For example, correspond-ence was introduced in which the Union asserted that it never had calleda strike. But, the complaint alleges expressly that from "on or about June14, 1982, certain employees of Respondent employed in the Unit ceasedwork concertedly and engaged in an economic strike," and Respondenthas admitted that allegation- Consequently, the parties effectively stipulat-ed to the fact that a strike, economic in nature, had commenced on Juneted allegations, as augmented by evidence that is consist-ent with them, I find that the sequence of events leadingto the alleged unfair labor practice had been as follows.Respondent had been a party to a collective-bargainingagreementbetween National Electrical Contractors As-sociation, San Joaquin Valley Chapter (the Association),and the Union. That agreement expired by its terms onapproximately June 12, 1982. However, in May 1982,Respondent had` timely withdrawn authority for the As-sociation to represent it in collective bargaining. Thus, itis admitted that at all times material since June 12, 1982,the Union had been the exclusive bargaining representa-tive of employees in the following appropriate bargain-ing unit:All electricians and helpers employed by Re-spondent at its Stockton, California facility; excluding alloffice clerical employees, guards, and supervisors as de-fined in the Act.4 By September 22, Respondent and theUnion had engaged ' ,in negotiations on various dates,since June 12, 1982, without having reached agreement.Further, the parties reached a concededly valid impasseon September 30.Meanwhile, aset forth in footnote 3, supra, the com-plaint alleges and the answer admits that on June 14,1982, 2 days after the expiration date of the Association-Union agreement, the seven bargaining unit employees ofRespondent "ceased work concertedly and engaged in aneconomic strike."5 Initially, seven unit employees wenton strike.As the strike progressed, Respondent hiredseven strike replacements and three of the stri'king' em-ployees returned to work on June 16, 1982. But the otherfour striking employees have continued withholding theirservices.It is admitted that on August 12, 14 months after thestrike had commenced, the Union's counsel sent a letternotifying Respondent that the work stoppage and strikewere ceasing,unconditionally and, further, requestingthat Respondent restore the terms and conditions of em-ployment set forth in the most recently expired agree-ment between the Association and the Union.6 Thus, in-sofar as is pertinent, the Union's letter states:14, 1982, and the Union's contrary assertions, made perhaps in an effortto jockey for a more favorable tactical position, are ones that "the Board[is]compelled to disregard ..." Herbert F. Darling, Inc. v. NLRB, 732F 2d 1117 (2d Cir. 1984).4 This, of course, is consistent with the settled rule that the presump-tion of majority support for an incumbent bargaining representative in amultiemployer bargaining unit survives and extends to the single-employ-er bargaining unit resulting from a withdrawal of one of the employer-members of that group. SeeNLRB v. Jim Kelly's Tahoe Nugget,584 F.2d293 (1978), cert. denied 442 U.S. 921 (1979), rehearing denied 444 U.S.887.5 The parties stipulated that, "At no time since June 11, 1982, has therebeen any picketing of Respondent by its striking employees."6Obviously the strike replacements had been receiving terms and con-ditions of employment differing from the ones specified in that agree-ment.While it appears from the briefs that those terms were lower thanpreexisting ones, no evidence was presented regardingeither thespecificterms and conditions of employment under which the replacements hadbeen working, nor regarding the length of time during which those termsand conditions of employment had been in effect. Thus, there is no basisin the record for determining whether the replacements were being com-pensated at a higher or lower level than the striking employees whomthey were replacingMoreover, there is no allegation nor evidence re-garding the rates at which the three returning strikers were compensatedContinued SERVICE ELECTRIC CO.635Finally,lest there be any doubt about the Union'sposition,including the Union'swillingness to calloff the strike(which, of course,has never existed),please be advised that as of August 12, 1983, at10:12 a.m., the Union has unconditionally called offthe strike.Please understand also that this"termination" ofthe strike is without prejudice to the Union's posi-tion that no strike ever existed.The Union will con-tinue to assert this position in its appeal to the Gen-eralCounsel concerning the meaning of the Settle-ment Agreement.Finally,please also be advised that the Union'shaving now called off the strike obligates you toapply the terms of the old collective bargainingagreement,to which you were signatory as of June,1982,to each of your bargaining unit employees.In response,on August 19, Respondent'scounsel au-thored a reply letter,stating,inter alia:We disagree with your representation that ServiceElectric has never been the subject of a strike, workstoppage and other economic concerted actionagainst it by the Union.Further, it is our positionthat contrary to your letter there has not been anunconditional cessation of such action against theCompany.Finally,at such time as there is such anunconditional cessation,we view our obligation asbeing one only of bargaining with the Union con-cerning the terms and conditions of employment forstrike replacement employees.In this regard, wehave never refused to enter into such bargaining,and in fact view the current negotiations as encom-passing the terms and conditions of employment ofthe strike replacement employees.Should the Uniondisagree with the Company's view as to its legal ob-ligation in this regard,Iwould be more than anx-ious to review any legal authority you might havesupporting a contrary position. Hopefully, we mayquickly conclude negotiations by reaching a con-tractual agreement,rendering this issue moot.More specifically,Respondent'sposition,regardingwhether or not the strike had ended, consists of twocomponents.The firstis that none of the striking em-ployees ever have applied to return to work.During thehearing,theGeneral Counsel developed testimony thatRespondent had made no effort to contact those employ-ees.?However,the parties stipulated that between June14, 1982,and August 12, 1983, in Case32-CA-4623, Re-spondent and the Union entered into a settlement agree-ment, approvedby theRegional Director for Region 32,providing, inter alia,that all striking employees would bereinstated to their former positions within 5 days afterfollowing their return to work on June 16,1982.However,it isworthnoting that the General Counsel does not allege that Respondent violatedthe Act in any manner with regard to the employment terms of thosethree employees following their return to work.r Indeed,some of them may no longer be in the Stockton area andtheir whereabouts may not be known by any of the parties.their unconditional applications for reinstatement.8 Theparties also stipulated that at no time since August 12 hasRespondent received any communications from the strik-ing employees and, more specifically, that at no timesince that date have those employees individually offeredto return to work,nor have they resigned from employ-ment or otherwise severed their employment relationshipwith Respondent.The second component of Respondent's defense thatthe strike had not ended is based on a letter sent to Re-spondent by the Union's business manager,Lyle E. Coe,on June 11, 1982:Due to your termination of Local 591 Inside Wire-man Agreement on June 12th,I have been advisedto remove your apprentice Roger Schrum effectiveimmediately.You have been removed from the listof approved employers for training apprentices bythe Joint Apprenticeship Training Committee.I assume you will recieve[sic] follow up letters di-rectly from the Committee shortly.In fact,the Joint Apprenticeship Training Committeenever did send any"follow up letter" to Respondent, butneither was Coe's above-quoted letter ever rescinded.8 Lest there be any doubt concerning the matter,of itself, the fact thatthe settlement agreement provided for immediate reinstatement of thestrikers,on their unconditional application to return to work, does notserve to establish that the strike,concededly economic in origin, hadbeen converted to an unfair labor practice strike.It is, of course,accuratethatwhere there are unfair labor practice strikers,"the employer isbound to reinstate all strikers and discharge all those hired to replacethem during the strike."Teamsters Local622 v. NLRB,302 F.2d 908, 911(D.C. Or.1962), cert. denied 371 U.S. 827; see alsoMastro Plastics Corp.v.NLRB,350 U.S. 270,278 (1956).By signing the settlement agreement,that is an obligation that Respondent undertook. However, status as anunfair labor practice striker is not the sole basis on which a striking em-ployee can be entitled to immediate reinstatement on making an uncondi-tional offer to return to work.For example,a discharged striker is enti-tled to similar relief."Quite apart from any characterization of the strikethat continued after the wrongful discharges occurred,the dischargesthemselves were a sufficient ground for the Board's reinstatement order."NLRBv.International Van Lines,409 U.S. 48, 53 (1972). Accordingly,the mere fact that strikers may be entitled to unconditional reinstatement,of itself, does not suffice as a basis for inferring that a strike has beenconverted to an unfair labor practice one."A strike begun in support ofeonomic objectives becomes an unfair labor practice strike when thestrike is expanded to include a protest over unfair labor practices."NLRB v. Top Mfg.Co., 594 F.2d 223, 225(9th Cir.1979)Moreover, itmust be shown "that settlement of the strike was thereby delayed and thestrike prolonged."Soule Glass & GlazingCo. v.NLRB,652 F.2d 1055,1080(1stCir.1981).In the instant case, the strike was called during negotiations for a col-lective-bargaining agreement.Itwas concededly economic in origin.There is no evidence that an agreement ever has been reached. To thecontrary, it is undisputed that an impasse was reached on September 30.Thus,so far as the record discloses,the considerations leading to com-mencement of the economic strike continue to prevail.There has beenneither allegation nor showing that any alleged unfair labor practice pro-longed those negotiations or otherwise had any impact upon them. Inthese circumstances,and in light of the fact that a reinstatement on appli-cation order running in favor of a striker is not a per se indicator of anunfair labor practice strike, I conclude that there is no basis for findingthat the strike had been converted to an unfair labor practice one at anypoint after June 14, 1982. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Analysis1.Whether or not the strike ended on August 12Although Respondent's conductin setting terms andconditions for replacements during the period of thestrike is not challenged, the General Counsel does arguethat once the Union had given notice thatitwas termi-nating the strike on August 12, Respondent was obligedto comply with the Union's demand thatreplacements'employment terms be changed to levels that had pre-vailed prior to its commencement on June 14, 1982. Notonly does Respondent dispute thisargument,but it alsocontends that, in the circumstances of this case, it cannotbe concluded that the strike had been terminated, bothbecause the substance of Coe's June11, 1982 letter neverhad been rescinded and, further, because none of thestriking employees ever soughtreinstatementfollowingthe August 12 letter from the Union. Although failure torescind Coe's letter does not serve to establish that thestrike had not ended, I conclude that there is merit toRespondent's argumentthat the strikers' failure to offerto return to work, coupled with the absence of any evi-dence that those employees had abandoned future em-ployment with Respondent, suffices to refute the Union'sassertion,in its August 12 letter, that the strike hadended.With respect to Coe's letter, there is no evidence suffi-cient to showa nexusbetween removal of Respondentfrom the list of approved employersand commencementof the strike. In his letter, Coe states expressly that it wasterminationof the collective-bargaining agreement thattriggered Respondent's removal from that list. There isno evidence sufficient to show that Coe's stated reasonhad been a pretext designed to conceal some otherreason for removing Respondent from the list. Coe'sletter is dated June 11, 1982. The strike did not com-mence until3 days later, on June 14, 1982. There is noevidence that would support a conclusion that, at thetime that he had sent the letter, Coe, or any other officialof Respondent, had contemplated commencement of astrike againstRespondent. Conversely, there is no evi-dence showing that Respondent's removal from the list,at least inCoe's view, would not have occurred had Re-spondent's employees not chosen to commence strikingon June 14, 1982. In these circumstances, the evidence isinsufficient to establish a nexus between Coe's announce-ment of Respondent's removal from the approved em-ployers list and the strike. That being the fact, it cannotbe concluded that the Union's failure to rescind or dis-avow the substance of his letter tends to contradict itsAugust 12 assertion that the strikewas being terminated.However, a quite differentmatter ispresented by thestriking employees' failure to offer to return to work onand after August 12. In her brief, the General Counselargues,correctly, that "the strike in this case was unusu-al from its inception in that no picketing or other publici-ty occurred at any time during the strike. Instead, Re-spondent's employeesmerely declined to report forwork " Further, she urges, "Respondent presented noevidence that the strike had any economic impact on itwhatsoever." Yet, neither the success or failure of astrike's impact on an employer's operations, nor the pres-ence of picketing or other publicity, is the measure ofwhether a strike exists. Rather, a strike is found to existwhen employees withhold their services in a manner thatinterfereswith their employer's production with theobject of pressuring the employer into granting a work-related concession or of protesting any of their employ-er's employment policies. SeeAnheuser-Busch, Inc.,239NLRB 207, 207-208 (1978), and cases cited therein;Brown & Root, Inc.,246 NLRB 33 fn. 2 (1979), and casescited therein;GK Trucking Corp.,262 NLRB 570, 573(1982); C.G. Conn, Ltd. v. NLRB,108 F.2d 390, 396-397(7th Cir. 1939).Here,while the Union claimed that the strike wasbeing terminated, not one of the striking employees eversought to return to work. There is no evidence that theUnion explained to Respondent why those employeeshad not chosen to do so. Nor is there evidence that Re-spondent was on notice of any reason, not related to thestrike that commenced 14 months earlier, for their failureto offer to return to work. The absence of offers bystrikers to return to work bears a particular significancein the circumstances of this case. Of course, as economicstrikers, each one was entitled to return to work once avacancy occurred following offer(s) to return.NLRB v.Fleetwood Trailer Co.,389 U.S. 375, 378 (1967).But, inthis case, the strikers had an even stronger entitlement toreinstatement. For, by the terms of the settlement in Case32-CA-4623, each was entitled to reemployment auto-matically on receipt by Respondent of an unconditionalapplication to return to work, without regard to thepresence or absence of vacancies at the time of applica-tion.9Yet, no applications to return were forthcomingafter August 12.Counsel for the General Counsel argues that one ofthe strikers had found work in a union establishment andanother had left the industry. However, she does notargue that any of the strikers had abandoned all interestin future employment with Respondent. That a strikingemployee finds work elsewhere or leaves the industry towork are not facts that, of themselves, serve to satisfythe very high standard imposed for establishing an aban-donment of future employment with a struck employer.For, to establish an abandonment sufficient to relieve thestruck employer of its reinstatement obligation, theremust be "unequivocal evidence of intent to permanentlysever [the striker's] employment relationship . . . ." S &M Mfg.Co., 165 NLRB 663 (1967); Accord:HaroweServo Controls,250 NLRB 958, 964 (1980). Even a strik-er's notice that he or she is quitting employment with thestruck employer has been held not conclusive of perma-9The fact that Respondent may not have made an "attempt to contactthe strikingemployees directly to learn whether they wouldreturn towork,"as the General Counsel points out,isof no consequence in theposture of this case For here, even under the terms of the settlementagreement, it was the striking employees-not Respondent-who had theburden of taking the initiative in order to trigger the reinstatement obli-gation. There is no evidence that, by some other means, Respondent hadundertaken a greater obligation, i e , the obligation to take the initiativeto contact the strikers and offer them reinstatement Consequently, thefact that Respondent did not make an attempt to contact the strikers di-rectly is a factor of no consequence in analyzing the circumstances pre-sented by the instant case SERVICE ELECTRIC CO.nent abandonment of that employment.SeeCoca-ColaBottlingCa of Memphis,232 NLRB 794, 811 (1977),enfd.in pertinent part 616 F.2d 949(6th Cir.1980), andcases cited therein.Consequently,the mere fact that astriker is working elsewhere,even in another industry, orthat a striker may not be located at a particular point intime does not serve to satisfy the test of "unequivocalevidence of intent to permanently sever [the] employ-ment relationship...."Ibid.As the General Counsel acknowledges in her brief, "1.The Union Had Authority To [sic] Speak For The [sic]Strikers."See, e.g.,Gem City Ready Mix Co.,270 NLRB1260 (1984).However,there is no evidence that it choseto exercise that authority by telling Respondent that thestrikerswere abandoning further interest in employment.Nor, so far as the record discloses,did it even attempt tofind out and explain to Respondent the reasons for thestrikers'failure to offer to return to work in light of theUnion's assertion that the strike had concluded.Instead,as quoted above,even as late as August 12, in the veryletter in which it claimed that the strike was being termi-nated,theUnion continued to question whether thereever had been a strike.In sum,though the Union had given notice that thestrikewas ended,between August 12 and September 30none of the strikers offered to return to work,the Unionnever explained why none of them were offering toreturn,and there is no evidence that any of them,eitherpersonally or through their representative,had aban-doned interest in continued employment with Respond-ent.But for the hiring of replacements,the continuedwithholding by the strikers of their services would havecontinued to interfere with Respondent'sproduction tothe same degree after August 12 as had been the factduring the almost 14-month period prior to that date-aperiod during which the General Counsel concedes thata strike had been occurring and one during which therehad been no difference in the conduct of the striking em-ployees.Furthermore,the very absence of a collective-bargainingagreement between Respondent and theUnion that had preceded commencement of the strike,and that had accompanied its progress until August 12,continued to pertain after that date.In these circum-stances, there was ample basis for Respondent to con-clude that,notwithstanding the Union's representation tothe contrary,the strike was continuing after August 12and, further,ample basis for concluding that, in fact, thestrike had not ended on that date.Inasmuch as the General Counsel concedes that therewas no bargaining obligation for replacements'employ-ment terms during the strike and since I conclude that apreponderance of the evidence does not support the con-clusion that the strike had been terminated solely byvirtue of the Union'sAugust 12 letter,itfollows thatthere is no basis for concluding that Respondent had vio-lated theAct byrefusing,afterAugust 12, the Union'sdemand that employment terms for replacements be re-stored to the levels prevailing prior to commencement ofthe strike on June 14, 1982.6372.Thescope of Respondent's bargaining obligationif thestrike had endedEven if it wereto be found that the Union's letter, ofitself,had served to terminate the strike, it still must beconcludedthatRespondentdid not violate the Act bydeclining to change replacements'employment terms tolevels prevailingbefore thestrike had commenced. For,in the circumstances of this case-where the underlyingdispute had not been resolved because no agreement hadbeen reached on the terms of a new collective-bargainingcontract and where there were unreinstated strikerswhose jobs continuedto beoccupied by replacements-the positions of all concerned did not differfrom whatthey had been during the concededperiod ofthe strike.Consequently,Respondent's bargaining obligation shouldnot be viewed as differing from what it had been whilethe strike was in progress.In reaching this result, it isnecessary to pursue analysis at two levels:first,lookingto the legal principles governing the scope of a struckemployer's duty to bargain about replacements'employ-ment terms during the term of an economic strike,10 aswell as the policies and rationale underlyingthat dutyand, second,to the applicability of those principles to asituation, such ashere, when,arguendo,the strike endedwithout agreement being reachedand with no offer toreturn to work having been made by anyof thestrikers.Unfortunately,as noted in section III,A, supra, a me-andering course has been followed with respect to theprinciples governing a struck employer's bargaining dutyconcerning employment terms of strike replacements.Following the decisioninNLRB v. Mackay Radio &Telegraph Co.,supra,the Board squarely addressed andresolved thatissue inTimes PublishingCo., 72 NLRB676, 684 (1947):The respondents were clearly entitled to replacethe economic strikers.While the respondents wereunder a continuing obligation to bargaincollective-lywith the Union uponrequest as to the issues be-tween them,we do not construe this obligation asrequiring the respondents to negotiatewith theUnion theconditions under which printers were tobe hired toreplace the strikers; soto hold would beto nullify therespondents'rightto hire replace-ments.This seemingly straightforward doctrine never has beenoverruled expressly.Yet, overtime, holdings in a number of decisions ap-peared to reverse thedoctrine thatstruck employersneed not bargain about employment terms for replace-ments during the course of an economic strike.For ex-ample,inMitchellConcrete Products Co.,137 NLRB 504(1962),the Board adopted an Intermediate Report stating10 Because,as pointed out in fn.8, supra,there is no evidence that thestrike against Respondent had been an unfair labor practice one at its in-ception, nor had become one thereafter,it is not necessary to considerwhat qualifications,if any,would be imposed on the scope of that bar-gaining duty where replacements are hired for unfair labor practice strik-ers.Thus, that aspect of the problem is not addressed,save to the extentnecessary to discern the Board's view on the scope of the struck employ-er's bargaining duty during the course of an economic strike. 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDspecifically that granting wage increases to replacements,"without notice to the Unions constitutes a refusal tobargain and shows bad faith.The Board has further heldthat it is no defense that the wage increase was grantedto replacement employees during the course of a strike."(137NLRB at 515.)In reviewing that conclusion, theBoard stated only, "We further find. . .that Respond-ent's unilateral offer of increased wages to strike replace-ments and its letters to employees seeking,at least inpart, individual bargaining constituted independent viola-tions of[Section 8(a)(5) and (1)]of the Act." (137 NLRBat 506.)Later, inGlazersWholesale Drug Co.,211 NLRB1063 (1974),enfd.523 F.2d 1053(5thCir.1975), theBoard adopted, without comment, the subsidiary conclu-sion,reached in support of the ultimate conclusion thatthe struck employer had unilaterally changed wages inviolation of the Act, that(211 NLRB at 1066):Assuming. . .that it was "necessary" to pay re-placements a higher wage than regular employeeshad received or had been offered in collective bar-gaining before the strike in order to get them toaccept employment,Ifind that such recruitingproblems did not rise to the level of economic ne-cessityexcusingRespondent from notifying andconsultingwith the employees'bargaining repre-sentative about its intentions before it took action.Similarly,the Board, itself, stated inBurlingtonHomes,246 NLRB 1029, 1030(1979):Thus,by offering striker replacements a startingrate of $3.25 per hour,Respondent not only offeredthem a rate higher than that proposed to the Unionduring negotiations,but in the process unilaterallyeffected a change in the starting wage rate at a timewhen there was no impasse as to this issue. Re-spondent thereby clearly instituted a unilateralchange in the terms and conditions of employmentin violation of Section 8(a)(1) and(5) of the Act.While these decisions, and others in which similar re-sultswere reached,made no mention whatsoever ofTimes Publishing Co.,supra, it could be concluded thatthey demonstrated that the Board sub silentio had recon-sidered and reversed its view that compelling a struckemployer to bargain with the striking representative re-garding replacements'employment terms served, "to nul-lify the[struck employer's]right to hire replacements."Id. That is,that by 1979 the Board's position had becomethat struck employers must bargain with the striking rep-resentative before offering replacements terms that differfrom those existing before the strike or from those whichwere being offered in negotiations.But, in view of cer-tain other decisions,it could not be said that such a con-clusion would be accurate.InImperialOutdoor Advertising,192NLRB 1248(1971),the Board stated that it did not agree that Re-spondent had "violated Section 8(a)(5) of the Act by em-ploying strike replacements at wages below those estab-lished in the expired contract without bargaining withthe Union,"and continued on to hold that, "Respondentwas under no obligation to hire the replacements at thewages in the contract and that it[did] not violate theAct bypaying them lower rates."Id. at 1249.This deci-sion issued before the Board issued its decision inGlazersWholesale Drug Co.,supra.However,any conclusion thatthe result in the latter served to overrule,again sub silen-tio, the result in the former is negated by the decision inLeveldWholesale,Inc.,218 NLRB 1344(1975),inwhichthe Board adopted the conclusion that the respondenthad not violatedthe Act byunilaterally establishing andoffering terms to replacements that differed from thosebeing offered in negotiations and apparently,aswell,than those that had prevailed prior to commencement ofthe strike.In reaching that result,theAdministrativeLaw Judge Richard D.Taplitz,relied on the result inImperial Outdoor Advertising,supra,in the process ob-serving that:Strike replacements can reasonably forsee that, ifthe union is successful,the strikers will return towork and the strike replacements will be out of ajob. It is understandable that unions do not lookwith favor on persons who cross their picket linesand perform the work of strikers.Itwould be asking a great deal of any union to re-quire it to negotiate in the best interests of strike re-placements during the pendency of a strike, wherethe strikers are on the picket line. [218 NLRB at1350.]Essentially the same conclusion was reached inCapitol-Husting Co.,252 NLRB 43 (1980),despite the fact thatthe decision inBurlingtonHomes,supra,had issuedduring the preceding year.Indeed, inCapitol-Husting Co.v.NLRB,671 F.2d 237(7th Cir.1982),the court reliedspecifically on the rationale of Judge Taplitz in holdingthat the normal bargaining duty,"does not extend to theterms and conditions of employment for replacements ofstriking employees."Id. at 246.It is with the matter in this contradictory posture thatthe issue of a struck employer's duty to bargain aboutemployment terms for replacements during an economicstrike must be addressed squarely.Clearly, in light ofIm-perial Outdoor Advertising,LeveldWholesale,andCapitol-Husting Co.,itcannot simply be said that the Board hasabandoned all distinctions between the duty to bargain asapplied to employment terms generally and that duty asitpertains to terms at which replacements are hiredduring the course of an economic strike.Moreover, inlight of the Board's failure to expressly overruleTimesPublishing Co.and its underlying rationale,neither can itbe said that the Board no longer views the ability to setemployment terms for replacements as an incident to themore fundamental right to be able to hire replacements.At first blush,itmight be argued,as has the GeneralCounsel,that the Board has drawn a distinction based onthe levels of employment terms offered to replacements.That is,no bargaining duty exists where those terms arelower than preexisting ones or ones being offered in ne-gotiations,but such a duty does exist where those termsare higher.Yet, such a distinction is an all too facile onein the context of this issue.For, a rule distinguishing oth- SERVICE ELECTRIC CO.639erwise identical situations purely on the basis of econom-ic levels is not consistent with the policies articulated ineitherTimes PublishingorLeveldWholesale.Further-more,in the context of the collective-bargaining process,that distinction fails to address reality and,in the finalanalysis, islikely one that the Board is prohibited frommaking.If,as concluded inTimes Publishing,the ability to setemployment terms for replacements is a necessary inci-dent of the underlying right to hire replacements, thenthe levels at which those terms are established,comparedto preexisting levels or to those being offered in negotia-tions,hardlycan be considered a germane consideration.Whether those terms are higher or lower,they remain anincident of the right to hire replacements. Any resultthat draws a distinction on the sole basis of comparativelevels tends "to nullify the [struck employer's] right tohire replacements,"Times Publishing,supra,by restrict-ing the conditions under which that right may be exer-cised.I t Similarly,the levels at which employment termsfor replacements are set hardly alters the situation con-fronting the striking bargaining representative.Whetherthose terms be higher or lower than preexisting or pro-posed ones,it is not logical to expect that representative"to negotiate in the best interests of strike replacementsduring the pendency of a strike, where the strikers areon the picket line."LeveldWholesale,supra. For, in thefinal analysis,it is not the levels of replacements' em-ployment terms that limit the effectiveness of a strike somuch as the very existence of replacements,working injobs formerly occupied by strikers, that does so. Conse-quently,whether the struck employer contemplateshigher or lower employment terms for replacements, theidentical tension between representingbothstrikers andtheir replacements confronts the bargaining representa-tive.To mandate bargaining in one instance but not inthe other is arbitrary.Indeed,this is not simply a matter of abstract and de-tached logic. To compel bargaining by a struck employersubject to the obligation imposed by Section 8(a)(5) ofthe Act is necessarily to impose the concomitant obliga-tion on the striking representative under Section 8(b)(3)of the Act. Both will be obliged to bargain "to reach ul-timate agreement,"NLRBv.Insurance Agents' Union,361U.S. 477, 485 (1960), but in thisinstance for anagreement on the terms under which strike replacementscan be employed. Yet, such a rule places the striking rep-resentative in a true"Catch-22" situation:If it bargains inthe manner requiredby the Act,then it undermines itsown strike objective by allowing the struck employer tocontinue operations with replacements working underterms formulated as a result of its own negotiations; but,if it bargains in a manner consistentwith its strike objec-tive of curtailing the struck employer's operations, then" Of course, if the struckemployer is exercising that right in a mannerdesigned to accomplish an illegal objective,i.e.,to undermine the bar-gaining representative,then there would be a basis for finding a violation.However,thatwould occur not because employment levels for replace-ments were being fixed at higher or lower levels,but because of thestruck employer's unlawful motivation.That,of course,is the situation inall cases where an employer or labor organization takes otherwise lawfulaction for a reason proscribedby the Act.it likely will be bargaining in a manner to avoid reachingagreement on employment terms for replacements, toimpede their being hired,and, thus, in a manner that vio-lates the Act.Thisdilemma is neither eliminated nor minimized by,in effect, dividing the baby and requiring bargainingsolelywhere the struck employer contemplates employ-ment terms for replacements exceeding preexisting orproposed levels, to the exclusion of situations wherelower levels for replacements are contemplated.Indeed,one must wonder just how much support any representa-tivewould continue to enjoy from its strikers once theydiscover that their representative is bargaining about em-ployment terms for their replacements that are higherthan levels being discussed for them in negotiations for anew contract.It perhaps has not gone unnoticed that the foregoingtwo paragraphs tend to concentrate on the position inwhich imposition of a bargaining obligation for replace-ments would leave the bargaining representative,usuallya labor organization.It is, of course,not a matter forconcern by the Board whether or not a particular ruleaids or frustrates the goals of one side or another in alabor dispute. Yet, it does appear that at least some ofthe cases imposing a bargaining duty where higher em-ployment terms are provided to replacements have comedangerously close to advancing a rationalebottomedsolely on the effect of those terms on the ability of thestrikers and their representative to prevail in the underly-ing dispute.Clearly,that is not a proper consideration,inasmuch as the Board isprohibited from "introduc[ing]some standard of properly`balanced'bargaining power,or some new distinction of justifiable and unjustifiable,proper and'abusive'economic weapons into the collec-tive bargainingduty imposed by the Act."NLRB v. In-surance Agents'Union,supra,361 U.S. at 497.However,it is hardly improper to consider the incidental impactthat a particular rule or interpretation of a statute mayhave on parties to disputes. Thatis, it isnot wrong toconsider whether,as a practical matter,a rule or inter-pretation intended to facilitate the bargaining processwill or will not have that effect in view of the positionsof parties to disputes and, therefore, in light of the reali-ties of the situation-whether such an approach serves toaccomplish the purposesof thestatute or, instead, willserve only to frustrate its overall purpose.From the standpoint of the overall bargaining process,it hardly advances the statutory objectivesof minimizingindustrial strife and of facilitating the bargaining processto suddenly inject an entirely new and controversial sub-ject into an ongoing bargaining process for a new con-tract.That, of course, is precisely what will happen ifthe parties are obliged to divert their bargaining effortsfrom a course of attempting to reach agreement on theterms of a new collective-bargaining contract to the en-tirely unrelated path of trying to reach agreement on theemployment terms of replacementswho probably willwork only until resolution of the underlying contractualdispute, at which point "the strikers will return to workand the strike replacements will be out of a job."LeveldWholesale,supra.Indeed,even if replacements continue 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking after the underlying contractual dispute hasbeen resolved and the strike has ended,their status asstrike replacements also will have ended.They assumethe same status as other unit employees and their em-ployment terms become governed by the newly negotiat-ed contract.In either event,whether they are replacedby returning strikers or continue working,their employ-ment terms as replacements are rendered no more than afootnote to the overall bargaining process that led toagreement between the parties.As pointed out in footnote 11, supra, where it can besaid that the struck employer's employment terms for re-placements have been formulated and implemented to ac-complish illegal objectives,then it might properly beconcluded that a bargaining obligation should be im-posed.But, in that situation,any such obligation shouldexist regardless of whether employment terms for re-placements have been imposed at higher or lower levelsthan preexisting or proposed ones.Similarly,when thestrike is an unfair labor practice one, differing consider-ations may lead to a different conclusion although,again,there is seemingly no basis for distinguishing the resulton the basis of the comparative levels of employmentterms accorded replacements.However,where the strikeisan economic one throughout its duration and wherethere is no evidence of unlawful motivation for the levelatwhich the struck employer set replacements'employ-ment terms,there simply is no basis, in logic or experi-ence,for creating and imposing a bargaining duty solelyon the basis of whether those terms are higher or lowerthan preexisting ones or ones proposed during negotia-tions.Yet, if it cannot be said that a difference in the bar-gaining obligation exists based on the comparative levelof employment terms for replacements,then there mustbe another explanation for the seeming inconsistency ofthe results ofTimes Publishing Co.andLeveldWholesale,on the one hand, and those ofMitchell Concrete ProductsCo.andGlazersWholesale Drug Co.,on the other.Analy-sis of what was decided inTimes Publishingand of theresolution of cases following it provides that explanation.So far as is pertinent here,inTimes PublishingtheBoard analyzed two closely related but nevertheless sep-arate and distinct issues:the scope of a struck employer'sduty to bargain concerning replacements'employmentterms and,second,the ability of the struck employer tooffer those same terms to striking employees.For themost part,cases decided during the immediately follow-ing years posed only the issue of offers made to strikingemployees.See, e.g.,UnitedWelding Co.,72 NLRB 954(1947);Sam'l Bingham'sSonMfg.Co.,80 NLRB 1612(1948);CelaneseCorp. of America,95 NLRB 664 (1951).For example, the Board stated inTexas Co.,93 NLRB1358,1360-1361 (1951):For, although the Board has, in the past, found indi-vidual solicitation of strikers violative of the Act, inall such cases one or both of the following two fac-tors has been present: (1) The solicitation has consti-tuted an integral part of a pattern of illegal opposi-tion to the purposes of the Act as evidenced by theRespondent's entire course of conduct,or (2) thesolicitationhasbeen conducted under circum-stances,and in a manner, reasonably calculated toundermine the strikers'collective bargaining repre-sentative and to demonstrate that the Respondentsought individual rather than collective bargaining.When cases did arise involving both terms offered tostrikers and to replacements(i.e.,employees not em-ployed previously by the struck employer), the Boardcarefullypreserved the distinction between the twogroups of employees,at least in earlier cases.For exam-ple, inCathey Lumber Co.,86NLRB 157 (1949), theBoard found no violation in the struck employer's adver-tisements for replacements but did conclude that it hadviolated the Act by offering the same terms to individualstriking employees.However, inPacificGamble-RobinsonCo., 88 NLRB 482 (1950), enf. denied 186 F.2d 106 (6thCir. 1950), while offers had been made to employees inboth categories, neither the Board nor the court clearlypreserved the distinction between them. Thus, analyzingthe entire matter primarily from the perspective of offersmade to striking employees, the Board held that, "theRespondent bypassed the statutory representative of itsemployees and unilaterally offered a higher wage scaleon an individual basis." 88 NLRB at 484. Conversely,approaching from the exact opposite direction and an-aylzing the case primarily from the overall perspective ofoffers made to replacements, the court relied on that por-tion ofTimes Publishingand held that, "There is no re-quirement of law that the employer who rightfully hiresreplacements to continue his business after a strikeshould offer the replacements the same rate which hasbeen offered the union." 186 F.2d at 109.Disregardof thedistinctionbetween employmentterms offered to replacements and those offered to strik-ing employees, with the analysis applicable to the latterbeing applied to offers made to the former, characterizeddecisions issued subsequently.For example,inW.W.Wallwork Fargo, Inc.,123NLRB 91 (1959), the Boardagreed that unilaterally formulated offers to replacementsviolated the Act, in the process adopting the underlyingrationale that,"It is well settled that unilateral wage in-creases accorded to nonstrikers, returned strikers, andthe hiring of new employees at rates above those pro-posed during negotiations constitutes disparagement ofthe collective-bargaining process and of the employees'bargaining representative." (123 NLRB at 109.) Similar-ly, inMitchell Concrete ProductsCo., supra, the Board,itself,stated: "We further find . . . that Respondent'sunilateral offer of increased wages to strike replacementsand its letters to employees seeking, at least in part, indi-vidual bargaining constituted independent violations ofthe foregoing sections of theAct." 137NLRB at 506.The inconsistency between those cases and the portionofTimes Publishingapplicable to the absence of a bar-gaining duty for replacements'employment terms wouldbecome even greater as a result of the application ofdoctrines arising from other situations to circumstanceswhere replacements were hired during economic strikes.Thus, inSt.Clair Lime Co.,133 NLRB 1301 (1961), theBoard concluded that the respondent had violated theAct by unilaterallyinstituting higher employment terms SERVICE ELECTRIC CO.for replacements.But in granting enforcement,the cir-cuit court pointed out that, "the strike was brought onby the employer's refusal to bargain in good faith. Thenatural effect,and possibly the employer'sdesire, inhiring new employees at a wage increase which it re-fused to consider in negotiations with the union, was tointerferewith the right of the employees to join a labororganization."NLRB v. St. Clair Lime Co.,315 F.2d 224,228 (10th Cir. 1963). Similarly, inTom Joyce Floors,149NLRB 896 (1964),enfd.353 F.2d 768(9th Cir.1965), theBoard pointed out expressly that,"virtually all the re-placements involved were hired at the higher rate afterthe strike had become an unfair labor practice strike...." (149 NLRB at 897 fn. 1.) Yet,both of these caseswere relied on inGlazersWholesale Drug Co.,supra, tosupport the conclusion reached there that payment ofunilaterally formulated higherwages to replacementsduring a strictly economic strike had been a violation ofthe Act. t aGlazersWholesale Drug,then,in turn,becamethe sole authority for the decision reached inBurlingtonHomes,supra,even though the replacements there hadbeen hired at a time when the strike had been but aneconomic one.In sum,while disregarded in some subsequent cases,the basic rule ofTimes PublishingandCathey Lumber-that offers to strikers are to be viewed differently fromthose made to replacements and that there is no obliga-tion to bargain with a striking representative concerningthe latter during an economic strike-has never beenoverruled expressly.To the contrary,in cases such asImperial Outdoor Advertising,LeveldWholesale,and, withcourt approval,Capitol-Husting Co.,the Board has reaf-firmed that the bargaining duty does not exist withregard to replacements'employment terms.Even moresignificantly,the Board has never disavowed the ration-ale that the ability to set employment terms for replace-ments is a necessary incident of the very right to hirethem in the first place during an economic strike. Indeed,ithas reinforced that rationale by adding a secondreason,the inability of a striking representative to bar-gain simultaneously in the best interests of both strikersand their replacements,for concluding that no bargain-ing duty exists for replacements'employment terms. It iswithin the context of those two reasons that the situationpresented in the instant case must be addressed.As stated above,there are two aspects of the instantcase that are of primary importance and, in the final12 Only two other cases were cited:MitchellConcreteProducts Co.andthe court's decision inPacific Gamble-Robinson.Of course,as pointed outabove, the decision in the former failed to draw the distinction betweenoffers to strikers and ones to replacements, as had been done in casessuch asTimes PublishingandCathey Lumber.Further,as toPacificGamble-Robinson,theGlazersdecision states only that,"the courtthought that the increases offered the replacements were not 'substantial-ly' greater than that offered the union." (211 at 1066fn. 2.) Asdiscussedabove,neither precedent nor logic warrants the creation of a comparativemonetary distinction as the exclusive basis for analyzing the extent of astruck employer'sability toformulate and to implement terms for em-ploying replacements during the course of an economic strike.Moreover,ambiguous terms, such as "substantially,"hardly suffice as a guide formaking determinations in future cases concerning the same issue.Howev-er,whatGlazersWholesaleDrugdoes illustrate is the degree to which ini-tial carefully drawn distinctions had been obliterated over the course oftime by overly summary analysis.641analysis, that serve to distinguish it from other types ofsituations that may be similar but nevertheless are distin-guishable.First,whether or not the Union'sAugust 12letter served to terminate the strike,the underlying labordispute continued to exist after that date.That is, as hadbeen true during the strike,prior to August 12, the par-ties had not reached agreement on the terms of a collec-tive-bargaining contract and were continuing to negoti-ate in an effort to do so. Second,the striking employeesneither offered to return to work after August 12 norabandoned future employment with Respondent, withthe result that there continued to exist two groups of em-ployees whose employment interests continued to be dia-metrically opposed.The replacements'ability to continueemployment with Respondent remains subject to theirdisplacement by the strikers.Indeed,in the instant case,the normal risk of negotiations leading to replacementsbeing terminated to make way for returning strikers isbut magnified by the existence of the strikers' absoluteright to return to work for Respondent,on offering todo so,under the terms of the settlement agreement inCase 32-CA-4623.Because of the existence of these two factors, the basicpositions of the parties did not differ afterward fromwhat they had been prior to August 12, regardless ofwhat might be said of the status of the strike.No collec-tive-bargaining contract has been negotiated.The partiescontinue negotiating for a new contract.The strikers,having neither offered to return to work nor abandonedfuture employment with Respondent,continue to with-hold their services.Respondent continues to require theservices of replacements in order to pursue normal oper-ations in light of the absence of the strikers. No one ap-pears to dispute Respondent's right,underNLRB v.Mackay Radio&Telegraph Co.,supra,to continue em-ploying replacements after August 12. Consequently, asthe right to continue operating with replacements untilstrikers offer to return to work is conceded,Respond-ent's ability to continue implementing their employmentterms continues to be an incident of the right to continueemploying them.In these circumstances,to hold to thecontrary,"would be to nullify [Respondent's]right to[continue employing] replacements."Times PublishingCo., supra,72 NLRB at 676, 684.Furthermore,because the replacements'continued em-ployment remains subject to the strikers' ability to returnto work,as part of a negotiated agreement or as a resultof their exercise of the right set forth in the settlementagreement, the identical tension between employees inthe two groups continued to prevail after August 12 ashad existed before that date.With the situation still thesame after that date,even if the strike be deemed to haveended by virtue of the Union's announcement that it hadbeen terminated,there is no basis for concluding that theUnion suddenly is better able"to negotiate in the best in-terests of strike replacements,"LeveldWholesale,supra,218 NLRB 1344,than it previously had been able to do.The inherent conflict between the two groups remains.So, too,does the dilemma for the collective-bargainingprocess if one party is suddenly obliged to begin bargain-ing for groups whose interests are opposed. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDItmight well be argued that requiringstruck employ-ers simply to restore all employment terms to levels ex-isting before a strike had commenced is but a simple re-quirement,not posing the potential for infringement onthe right to hire replacements and the conflict of interestthat a broader bargainingduty might involve. Yet, thefactremains that even such a limited obligation is onethat would oblige a formerly struck employer to bargainwith therepresentative regarding replacements'employ-ment terms.To that extent,in circumstances such asthose posed by the instant case,it tends to accomplishthe very result that the rule,enunciated inTimesPublish-ing,relieving a struck employerof a duty tobargain con-cerning replacements'employment terms is intended toavoid:ittendsto nullify,by creating a limitation, theright to hire replacements.Moreover, while it might be said that replacementsachieve abenefitif the employer is required to changeemployment terms to preexisting ones where the replace-ments' terms have been lower than the ones existingbefore thestrike, that cannot be said to be true where re-placements have been receiving higher ones.Yet, asshown bycases referredto above,ithardly can be con-cluded that situations where replacements'employmentterms are higher than preexisting or proposed ones donot occur.That being the fact,the same type of conflictexistseven withthe more limited bargaining obligationproposedby the GeneralCounsel as would exist if abroader bargaining obligation were to be imposed. More-over,for the reasons discussed above,any rule that dis-tinguishes the bargainingduty,even the limited onesought by the General Counsel,on the basis of compara-tive cost is neither consistent with the reasons advancedinTimes PublishingandLeveldWholesale,nor isit likelyto beone that the Board is permitted to draw in analyz-ing thescope of thebargaining duty undertheAct.NLRB v.Insurance Agents' Union,supra.Finally,it isdifficult toperceive any advantage to thecollective-bargaining process that would justify a rule re-quiring formerly struck employers to substitute preexist-ing employment levels for employment terms that re-placements have been receiving during the course ofstrikes, in situationswhere underlying contractual dis-putes continue to exist and where strikers have not of-fered to return to work and have not indicated abandon-ment of future employment with those employers. In herbrief,counsel for the General Counsel arguesthat allow-ing replacements to continue receiving one level of bene-fitswhilenonstrikers and returning strikers receive a dif-ferent level,"is conducive only to magnifyingwhateverdiscord might exist within the bargaining unit betweenreturning strikers and strike replacements."Yet, that isthe verysituationthat theBoard has permitted to prevailduring the strike,itself.There isno basis for concludingthat terminationof thestrikewill somehow change atti-tudes and heighten tensions between the two groups ofemployees.Indeed,withthe underlying contractual dis-pute unresolved, thereis no assurancethat,as is suggest-ed in the GeneralCounsel's brief, the Unionmight notmake"a decisionto strikeanew."Is the employer thento be allowed to resumeprovidingemploymentlevels forreplacements at thosethat had prevailed before the strikehad ended?Are the replacements' employment terms tobe subjectto a revolving door, rotating each time a deci-sion is made to strike or cease striking?As noted above,once the underlyinglabordispute isresolved throughan agreementreached by the parties, oronce the strikers offerto return to work, or, finally, oncethe strikers abandon employmentwith the formerlystruck employer, thensituationsdiffering from the onepresented in the instant case would exist andwholly dif-ferent considerationswould be involved.See, e.g.,Cap-itol-HustingCo. v.NLRB,supra,671 F.2d at 248 fn. 7.Those situations,however,are onesthatneed not beconsideredin thecontext of this case,sincethey are notpresentedby itsfacts.What ispresentedhere is a verylimited situation.The Boardhas notobligedstruck em-ployers to applyonly preexisting employment termswhen hiring replacementsfor strikersduring economicstrikes.Where the underlyinglabor dispute remains unre-solved and the parties continue to attemptto resolve it,and where,despite the representative'sannouncementthat thestrikehas ended,replacements continue tooccupystrikers'jobsand strikersneither offer to returnto work norabandon future employmentwith the struckemployer,thenthat employerisneitherobliged to bar-gainwith that representative concerning the continuedemployment terms of replacements,nor is it obliged tosubstitute preexisting employment termsfor theones thatreplacements have been receiving during the course ofthe economicstrike.Thatconclusion is consistent withthe Board's reasons for concluding thatstruck employersneed not bargain about replacements'employment termsduring an economic strike andthere isno basisfor con-cluding that it is inconsistentwith the principles underly-ing thecollective-bargaining process.Therefore, I findthat a preponderanceof the evidencedoesnot supportthe conclusion that Respondent has violatedthe Act and,accordingly,I grant Respondent's motion to dismiss thecomplaint.On these findingsof fact andconclusions of law andon the entirerecord,I issue the following recommend-ed'sORDERIt is recommended that the complaint be dismissed inits entirety.is If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.